Citation Nr: 0704190	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  The veteran 
testified before the Board in September 2006.

The August 2003 rating decision also denied entitlement to 
service connection for dizziness.  While not referenced in 
his June 2004 notice of disagreement, a statement of the case 
containing this matter was issued in May 2005.  Service 
connection for dizziness was not listed as an issue in the 
September 2005 supplemental statement of the case, and no 
substantive appeal concerning entitlement to service 
connection for dizziness has been received, and the issue is 
not before the Board at this time.  As this issue was 
mentioned during the September 2006 Board hearing, the Board 
finds that the issue of service connection for dizziness is 
referred to the RO for appropriate clarification and 
development.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

Here, the RO sent correspondence in January 2003 and May 
2003; a rating decision in August 2003; a statement of the 
case in May 2005; and a supplemental statement of the case in 
September 2005.  These documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the August 2003 decision) or even the final 
adjudication (the September 2005 supplemental statement of 
the case) is harmless.  The Board finds that even if there is 
any defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (September 2005 supplemental 
statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.

The veteran seeks service connection for bilateral hearing 
loss disability and for tinnitus.  At the September 2006 
Board hearing, he stated that he served as an infantryman and 
was exposed to noise from artillery and combat situations 
during service.  He said that he was a purchasing agent in a 
mostly office-type setting after service.  He also stated 
that his post-service work in construction was quiet; it 
apparently involved the laying and tying together of rebars 
for roadwork, and he testified that he was not exposed to 
noise from construction equipment during this employment.  He 
stated that he had problems with his hearing immediately 
following service.  But he also stated that he had not sought 
treatment for his hearing problems until the last five years 
or so.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be rebuttably presumed for certain chronic 
diseases, including sensorineural hearing loss, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Service medical records show no complaints of hearing loss or 
tinnitus.  The November 1967 discharge examination report 
indicated that the veteran's ears were clinically normal and 
that he had essentially normal hearing (no auditory threshold 
in any of the frequencies tested was greater than 10 
decibels).  On the separation audiological examination, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
5
5
5
--
10

He also denied any hearing loss or ear trouble on the 
accompanying separation medical history report.

A February 1969 VA examination revealed no disability of the 
ear and specifically noted that hearing loss was not present.  
Indeed, aside from orthopedic issues, he had "no other 
complaints whatever."  Unfortunately, this contradicts the 
veteran's testimony about having developed symptoms six 
months or one year after service.  

On a July 2003 VA examination, the veteran denied exposure to 
loud noise prior to service.  He reported exposure to 
explosions, artillery, and weaponry during service, "without 
hearing protection."  He denied occupational noise exposure 
subsequent to service.  The diagnoses included bilateral 
sensorineural hearing loss.  The VA examiner concluded:  
"Based upon the veteran's audiograms obtained during his 
military service, including his separation audiogram, it is 
not considered to be at least as likely as not that the 
veteran's hearing loss and tinnitus initially started as [a] 
result of acoustic trauma in service."

As noted, the veteran's separation examination report 
reflected that his ears were clinically evaluated as normal.  
The veteran also specifically denied having any hearing loss 
problems at discharge.  The first medical evidence of 
bilateral hearing loss and tinnitus was decades following 
service.  The record contains no medical evidence relating 
the veteran's current hearing loss and tinnitus to his period 
of service.  However, there is a medical opinion indicating 
that the veteran's bilateral hearing loss and tinnitus were 
not likely related to service.  Since the medical evidence of 
record fails to indicate that the veteran experienced hearing 
loss or tinnitus during service, within a year of discharge 
from service, or that his current hearing loss and tinnitus 
are in any way related to service, the Board must necessarily 
conclude that service connection is not warranted for 
bilateral hearing loss and tinnitus.

The veteran's discharge certificate indicates that his 
military specialty was that of light weapons infantryman and 
that he received a Combat Infantryman Badge.  However, to the 
extent that the veteran may be claiming these conditions as a 
result of combat, the Board notes that the provisions of 38 
U.S.C.A. § 1154 do not obviate the requirement that a veteran 
must submit medical evidence of a causal relationship between 
his current condition and service.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  That is, even with combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and the disorders on appeal.  
But regrettably, that type of evidence is lacking in this 
case.  The Board is very respectful of the veteran's service, 
and the RO also examined the veteran in an effort to assess 
the etiology of the current conditions.  However, the VA 
examination that was intended to address the issue of 
etiology was not favorable to the veteran's claims.  

The Board does not doubt the sincerity of the veteran's 
opinions regarding these issues, and the Board has reviewed 
statements sent in support of the veteran's claims.  However, 
a layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


